Citation Nr: 9913614	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §1151 (West 1991) for additional 
disability characterized as complete loss of vision of the 
right eye caused by surgery performed at the U.S. Department 
of Veterans Affairs (VA) Medical Center, Columbia, South 
Carolina on June 5 and 20, 1989.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office.  The notice of 
disagreement was submitted in March 1997.  The statement of 
the case was issued in March 1997.  A substantive appeal was 
received in May 1997.  The veteran testified at a personal 
hearing at the RO in September 1997. 


REMAND

With regard to the issue of entitlement to compensation 
benefits pursuant to §1151, the veteran contends that laser 
surgery performed at that VA Medical Center in Columbia, 
South Carolina in June 1989 resulted in complete loss of 
vision in his right eye.

The record includes VA hospital summaries dated from January 
1977 to February 1978 from the Charleston VA Medical Center 
which show treatment for Graves' disease with Graves' 
ophthalmopathy.  A January to February 1978 hospital summary 
shows that the veteran underwent lateral canthoplasty of the 
right eye.  The veteran testified that he had cataracts 
removed at the Charleston VA Medical Center prior to the 
laser surgery.  Private medical records in the claims file 
noted that cataract surgery was performed in June 1982.  
However, the VA records pertaining to that surgery have not 
been obtained.  VA treatment records dated from May 30, 1989 
to March 1996 are included in the claims file and show that 
the veteran underwent laser surgery on the right eye on June 
5, 1989 and on June 20, 1989.  However, the earliest record 
is dated on May 30, 1989 noting that right eye laser surgery 
scheduled for that day was rescheduled for June 5th.  

The complete VA records documenting the veteran's condition 
prior to the laser surgery on June 5, 1989, including the 
determination that such surgery was necessary, have not been 
obtained.  In addition, the complete records of the surgery, 
including any unretouched color photographs of the right eye 
taken both prior to and following the June 5 and 20, 1989 
laser surgery, nursing and doctors notes, operative reports, 
admission physical examination reports, consultation reports, 
special studies and laboratory testing results, do not appear 
to have been received from the Columbia VA Medical Center.

The record includes a May 1978 statement of Dr. Saviolakis of 
the National Institutes of Health (NIH) which notes that the 
veteran had been a patient at the clinical center since 
February 1978 for treatment of severe ophthalmopathy, which 
was a manifestation of Graves' disease. The private medical 
records in the claims file also show that the veteran 
underwent orbital radiotherapy at NIH in 1987.  Those records 
have not obtained. 

The Board finds that additional development of the evidence 
is required prior to adjudication of the claim under 
38 U.S.C.§ 1151.  Therefore, the complete medical record from 
both the Columbia and the Charleston VA medical centers 
should be obtained.  The Board also finds that as outlined 
above, the additional private medical records of NIH should 
be obtained as they may contain information that would assist 
the Board in adjudicating the §1151 claim.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain and associate 
with the claims file the complete VA 
inpatient and outpatient clinical records 
pertaining to all treatment of the 
veteran at the Columbia and Charleston VA 
Medical Centers, especially the records 
associated with the June 5, 1989 laser 
surgery of the right eye, including all 
outpatient treatment records, x-ray 
reports, admission examination reports, 
consultation reports, special studies, 
operation reports, progress notes, 
physicians' and nurses' notes, laboratory 
reports, x-ray reports, and all 
unretouched color photographs of the 
right eye taken prior to and following 
laser surgery on June 5 and 20, 1989.  
The RO should request from the 
appropriate authority a written statement 
indicating that the records submitted 
constitute all available records located 
at that facility or, if so, that no 
additional records were found.  Each 
written response should be associated 
with the claims file. 

2.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records of 
all treatment received at the NIH, in 
Bethesda, Maryland from February 1978.  
When the consent form is received, the RO 
should contact NIH and request copies of 
all records concerning treatment of the 
veteran February 1978 to the present.  
All records obtained should be associated 
with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


